          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

Nancy Diaz on behalf
of himself or herself and all other similarly
situated consumers

                               Plaintiff(s),

       -against-


Collection Bureau of the Hudson Valley, Inc.

                        Defendant.
___________________________________


                                CLASS ACTION COMPLAINT
                                 JURY TRIAL DEMANDED


       1. Plaintiff seeks redress for the illegal practices of Collection Bureau of the Hudson

Valley, Inc., concerning the collection of debts, in violation of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).



                                               Parties

       2. Plaintiff is a citizen of the State of New York who resides within this Judicial District.



       3. Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in

that the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt and the

Plaintiff is a natural person obligated or allegedly obligated to pay the debt.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 2 of 20




       4. Upon information and belief, Defendant is a New York Corporation with a principal

place of business in Orange County, New York.



       5. Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.



       6. Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

1692(a)(6), as the defendant is a person who uses any instrumentality of interstate commerce or

the mails in any business the principal purpose of which is the collection of any debts, or who

regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.



       7. The obligation claimed due by the defendant is a “debt” as defined by 15 U.S.C.

§1692a(5), as it is an obligation or alleged obligation of a consumer to pay money arising out of

a transaction in which the money, property, insurance or services which are the subject of the

transaction are primarily for personal, family, or household purposes, whether or not such

obligation has been reduced to judgment.



       8. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor;

any false, deceptive or misleading statements in connection with the collection of a debt; unfair

or unconscionable collection methods; and requires certain disclosures, See: 15 U.S.C. §§1692d,

1692e, 1692f and 1692g.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 3 of 20




       9. The FDCPA in 15 U.S.C. §1692(e) simultaneously advances two objectives: it protects

vulnerable citizens, while promoting a competitive marketplace. The FDCPA is a strict liability

statute which provides for actual or statutory damages upon the showing of a single violation.

Bentley v Great Lakes Collection Bureau, 6 F.3d 60, 62-3 (2d Cir. 1993). In considering whether

a collection notice violates Section 1692e, the court applies the "least sophisticated consumer"

standard. Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.1993).



       10. Congress adopted the FDCPA with the “express purpose to eliminate abusive debt

collection practices by debt collectors, and to insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged.” Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 130 S. Ct. 1605,1623, 176 L. Ed. 2d 519

(2010) (internal quotes and ellipsis omitted); Lesher v. Law Offices of Mitchell N. Kay, P.C.,

650 F.3d 993, 996 (3d Cir. 2011).



       11. Congress had found abundant evidence of abusive, deceptive, and unfair debt

collection practices by many debt collectors contributed to the number of personal bankruptcies,

marital instability, loss of jobs, and invasions of individual privacy. 15 U.S.C. § 1692(a). It also

found that existing consumer protection laws were inadequate. 15 U.S.C. § 1692(b). Therefore,

“Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act.” Lesher, 650 F.3d at 997.



       12. Thus, the intended effect of these private enforcement actions was not only to reduce

the number of personal bankruptcies, marital instability, loss of jobs, and invasions of individual
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 4 of 20




privacy caused by abusive, deceptive, and unfair debt collection practices but, simultaneously, to

promote a competitive marketplace for those debt collectors who voluntarily treat consumers

with honesty and respect.



       13. Congress recognized that ‘the vast majority of consumers who obtain credit fully

intend to repay their debts. When default occurs, it is nearly always due to an unforeseen event

such as unemployment, overextension, serious illness or marital difficulties or divorce.’” FTC v.

Check Investors, Inc., 502 F.3d 159, 165 (3d Cir. 2007). Nevertheless, “‘[a] basic tenet of the

Act is that all consumers, even those who have mismanaged their financial affairs resulting in

default on their debt, deserve ‘the right to be treated in a reasonable and civil manner.’” FTC,

supra, 502 F.3d at 165 (emphasis added) quoting Bass v. Stolper, Koritzinsky, Brewster &

Neider, S.C., 111 F.3d 1322, 1324 (7th Cir. 1997).



       14. The FDCPA is construed broadly so as to effectuate its remedial purposes and a debt

collector’s conduct is judged from the standpoint of the “least sophisticated consumer,” Brown v.

Card Serv. Ctr, 464 F.3d 450, 453n1 (3d Cir. 2006). Thus, by way of example, “A debt

collection letter is deceptive where it can be reasonably read to have two or more different

meanings, one of which is inaccurate.” Id. at 455.



       15. “Congress also intended the FDCPA to be self-enforcing by private attorney

generals.” Weiss v. Regal Collections, 385 F.3d 337, 345 (3d Cir. 2004). “In order to prevail, it

is not necessary for a plaintiff to show that she herself was confused by the communication she

received; it is sufficient for a plaintiff to demonstrate that the least sophisticated consumer would
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 5 of 20




be confused. In this way, the FDCPA enlists the efforts of sophisticated consumers like Jacobson

as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

themselves to bring suit under the Act, but who are assumed by the Act to benefit from the

deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Services, Inc.,

516 F.3d 85, 91 (2d Cir. 2008); and, see, Gonzales v. Arrow Fin. Services, LLC, 660 F.3d 1055

(9th Cir. 2011). Thus, “the FDCPA protects all consumers, the gullible as well as the shrewd.”

Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993).



       16. Except where the Act expressly requires knowledge or intent, the “FDCPA is a strict

liability statute to the extent it imposes liability without proof of an intentional violation,” Allen

ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 (3d Cir. 2011) (citing, in footnote 7,

supporting authorities from the Second, Seventh, Ninth and Eleventh Circuits).



       17. To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, provides that a

debt collector may not use any false, deceptive, or misleading representation or means in

connection with the collection of any debt and, without limiting the generality of the prohibited

conduct, enumerates sixteen acts and omissions which are deemed to be per se violations of that

section. 15 U.S.C. § 1692e(1)-(16).



                                    Jurisdiction and Venue



       18. This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28

U.S.C. § 1331.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 6 of 20




        19. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and

transactions that give rise to this action occurred, in substantial part, in this district, and the

Defendant does business within this District.



                                      Nature Of The Action



        20. Plaintiff brings this class action on behalf of a class of New York consumers seeking

redress for Defendant’s illegal practices, in connection with the collection of a debt allegedly

owed by Plaintiff in violation of the Fair Debt Collection Practices Act, (“FDCPA), 15 U.S.C. §

1692, et seq.



        21. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which prohibits

debt collectors from engaging in abusive, deceptive and unfair practices.



        22. Plaintiff is seeking damages, and declaratory and injunctive relief.




                 Violations Of The Fair Debt Collection Practices Act
                          Allegations Particular to Plaintiff

        23. Upon information and belief, on a date better known by Defendant, Defendant began

to attempt to collect an alleged consumer debt from the Plaintiff.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 7 of 20




        24. On or about February 11, 2020 Defendant sent Plaintiff a collection letter attached as

Exhibit A, which was an initial communication sent by the Defendant, and received by the

Plaintiff, seeking to collect a balance allegedly incurred for personal purposes. Said letter states

in part as follows:

                                  SETTLEMENT OPTION

                                           Pay: $257.25

                                          Save: 25% off
                                       the account balance

                               Your account will be considered
                             "settled in full" after your lump sum
                               settlement payment is processed.

                                            PLEASE
                                         RESPOND OR
                                          SEND YOUR
                                         PAYMENT BY
                                            03/12/20


                                 First Count
                           15 U.S.C. §1692e et seq.
     False or Misleading Representations as to the Rights of the Consumer

        25. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior

paragraphs as if set forth fully in this cause of action.



        26. Said offer falsely states or implies that the respective settlement offer is valid only if

accepted within the deadline stated in the date of the letter.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 8 of 20




       27. Upon information and belief, the deadline in Exhibit A to respond to the settlement

offer is a false representation, as there is no actual deadline. The sole purpose of the purported

deadline is to impart in the consumer a false sense of urgency.



       28. Statements that a settlement offer is a “limited time offer,” or that the offer expires on

a specific date, or that payments must be received by that date, are false and misleading because

the same offer is, upon information and belief, available at any time.



       29. Such false statements are materially false statements, as they impart in the

unsophisticated consumer, a false belief that he or she must hurry to take advantage of a limited

time opportunity, when in reality, there is no such time limit.



       30. The Seventh Circuit has established “safe harbor” language regarding settlement

offers in collection letters: As in previous cases in which we have created safe-harbor language

for use in cases under the Fair Debt Collection Practices Act, we think the present concern can be

adequately addressed yet the unsophisticated consumer still be protected against receiving a false

impression of his options by the debt collector's including with the offer the following language:

“We are not obligated to renew this offer.” The word “obligated” is strong and even the

unsophisticated consumer will realize that there is a renewal possibility but that it is not assured.

Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 775-76 (7th Cir. 2007).



       31. Defendant did not use the safe harbor language in its communication to Plaintiff.
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 9 of 20




        32. 15 U.S.C. § 1692e of the FDCPA states:


              A debt collector may not use any false, deceptive, or misleading

              representation or means in connection with the collection of any debt.

              Without limiting the general application of the foregoing, the

              following conduct is a violation of this section:



              (2) The false representation of—

              (A) the character, amount, or legal status of any debt; or
              (B) any services rendered or compensation which may be lawfully
              received by any debt collector for the collection of a debt.


              (10) The use of any false representation or deceptive means to
              collect or attempt to collect any debt or to obtain information
              concerning a consumer.


       33. The statement in Defendant’s Letter is false and misleading, in violation of 15

U.S.C. §§ 1692e, 1692e(2), and 1692e(10).



       34. 15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”



       35. 15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”



       36. The statement in Defendant’s letter is false and misleading, in violation of 15 U.S.C.

§§ 1692e, 1692e(2), and 1692e(10).
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 10 of 20




       37. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of

the Defendant.



       38. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

collection communications.



       39. Defendant violated the Plaintiff's right not to be the target of misleading debt

collection communications.



       40. Defendant violated the Plaintiff's right to a truthful and fair debt collection process.



       41. Defendant used materially false, deceptive, misleading representations and means in

its attempted collection of Plaintiffs alleged debt.



       42. Defendant's communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to Defendant's collection efforts.



       43. The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 11 of 20




representations misled the Plaintiff in a manner that deprived him of his right to enjoy these

benefits, these materially misleading statements trigger liability under section 1692e of the Act.



                                      Second Count
                           Violation of 15 U.S.C. § 1692g(a)(1)

       44. Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.



       45. 15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.



       46. As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the

amount of the debt.”



       47. To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”

must accurately state the amount of the debt.



       48. An overstatement of the amount of a debt violates 15 U.S.C. § 1692g(a)(1).



       79. The Letter claims that Plaintiff owed $343 to the Creditor.



       50. Plaintiff did not owe The Letter claims that Plaintiff owed $343 to the Creditor.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 12 of 20




        51. Plaintiff did not owe any money to the Creditor at the time the Letter was

sent to Plaintiff.



        52. The alleged Debt was Covered by insurance in full prior to the time it was assigned or

otherwise transferred to Defendant for collection



        53. Defendant overstated the amount owed by Plaintiff.



        54. Defendant’s overstatement of the amount owed by Plaintiff violates 15 U.S.C. §

1692g(a)(1).



        55. For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is liable



to Plaintiff therefor.



                                   THIRD COUNT
             Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)

        56. Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.



        57. 15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 13 of 20




       58. An overstatement of the amount of a debt is a false representation made in

connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.



       59. An overstatement of the amount of a debt is a deceptive representation made in

connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.



       60. An overstatement of the amount of a debt is a misleading representation made in

connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.



       61. 15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.



       62. An overstatement of the amount of a debt is a false representation of the character

of the debt, in violation of 15 U.S.C. § 1692e(2)(A).



       63. An overstatement of the amount of a debt is a false representation of the amount of

the debt, in violation of 15 U.S.C. § 1692e(2)(A).



       64. An overstatement of the amount of a debt is a false representation of the legal status

of the debt, in violation of 15 U.S.C. § 1692e(2)(A).



       65. 15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 14 of 20




       66. An overstatement of the amount of a debt is a false representation made in an

attempt to collect the debt, in violation of 15 U.S.C. § 1692e(10).



       67. An overstatement of the amount of a debt is a deceptive means used in an attempt

to collect the debt, in violation of 15 U.S.C. § 1692e(10).



       68. Defendant’s overstatement of the amount owed by Plaintiff – specifically, that

Plaintiff owed $343 when Plaintiff did not owe any money to the creditor is a false

representation made by Defendant in connection with Defendant’s collection of the alleged

Debt, in violation of 15 U.S.C. § 1692e.



       69. Defendant’s overstatement of the amount owed by Plaintiff – specifically, that

Plaintiff owed $343 when Plaintiff did not owe any money to the creditor is a

deceptive representation made by Defendant in connection with Defendant’s collection of the

alleged Debt, in violation of 15 U.S.C. § 1692e.



       70. Defendant’s overstatement of the amount owed by Plaintiff – specifically, that

Plaintiff owed $343 when Plaintiff did not owe any money to the creditor is a misleading

representation made by Defendant in connection with Defendant’s collection of the

alleged Debt, in violation of 15 U.S.C. § 1692e.



       71. Defendant’s overstatement of the amount owed by Plaintiff specifically, that

Plaintiff owed money to the creditor when Plaintiff did not owe any money to the creditor is a
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 15 of 20




false representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).



       72. Defendant’s overstatement of the amount owed by Plaintiff specifically, that Plaintiff

owed money to the creditor when Plaintiff did not owe any money to the creditor is a false

representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).



       73. Defendant’s overstatement of the amount owed by Plaintiff specifically, that

Plaintiff owed money to the creditor when Plaintiff did not owe any money to the creditor is a

false representation of the legal status of the alleged Debt, in violation of 15 U.S.C. §

1692e(2)(A).



       74. Defendant’s overstatement of the amount owed by Plaintiff specifically, that Plaintiff

owed money to the creditor when Plaintiff did not owe any money to the creditor is a false

representation made in an attempt to collect the alleged Debt, in violation of 15 U.S.C.

§1692e(10).



       75. Defendant’s overstatement of the amount owed by Plaintiff specifically, that Plaintiff

owed money to the creditor when Plaintiff did not owe any money to the creditor is a deceptive

means used in an attempt to collect the alleged Debt, in violation of 15 U.S.C. §1692e(10).



       76. For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and is liable to Plaintiff therefor.
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 16 of 20




                                    SPOKEO STANDING



       i. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

Defendant.

       ii. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

collection communications.

       iii. Defendant violated the Plaintiff's right not to be the target of misleading debt

collection communications.

       iv. Defendant violated the Plaintiff's right to a truthful and fair debt collection process.

       v. Defendant used materially false, deceptive, misleading representations and means in its

attempted collection of Plaintiffs alleged debt.

       vi. Defendant's communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to Defendant's collection efforts.

       vii. The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false

representations misled the Plaintiff in a manner that deprived him of his right to enjoy these

benefits, these materially misleading statements trigger liability under the FDCPA.

       viii. These deceptive communications additionally violated the FDCPA since they

frustrate the consumer's ability to intelligently choose his or her response.
          Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 17 of 20




        viv. Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered damages

including but not limited to, fear, stress, mental anguish, emotional stress and acute

embarrassment. Plaintiff and putative class members are entitled to preliminary and permanent

injunctive relief, including, declaratory relief, and damages.




  Violations of the Fair Debt Collection Practices Act brought by Plaintiff on
    behalf of himself and the members of a class, as against the Defendant.

        A. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior paragraphs

as if set forth fully in this cause of action.


        B. Defendant, as a matter of pattern and practice, mails letters, or causes the mailing of

letters, to debtors using language substantially similar or materially identical to that utilized by

Defendant in mailing the above-cited letter to Plaintiff.



        C. The letters Defendant mails, or causes to be mailed, are produced by Defendant's

concerted efforts and integrated or shared technologies including computer programs, mailing

houses, and electronic databases. The said letter is a standardized form letter.



        D. This cause of action is brought on behalf of Plaintiff and the members of a class.



        E. The class consists of all persons whom Defendant's records reflect resided in the State

of New York and who were sent a collection letter in substantially the same form letter as the
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 18 of 20




letter sent to the Plaintiff on or about one year prior to the date of the collection letter; and (a) the

collection letter was sent to a consumer seeking payment of a personal debt purportedly owed to

the Defendant; and (b) the collection letter was not returned by the postal service as undelivered;

(c) and the Plaintiff asserts that the letter contained violations of 15 U.S.C. §§ 1692e, 1692e(5),

1692e(10) and 1692e(11).



        F. Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and

preferable in this case because:



        1. Based on the fact that a form collection letter is at the heart of this litigation, the class

is so numerous that joinder of all members is impracticable.



        2. There are questions of law and fact common to the class and these questions

predominate over any questions affecting only individual class members. The principal question

presented by this claim is whether the Defendant violated the FDCPA.



        3. The only individual issue is the identification of the consumers who received such

collection letters (i.e. the class members), a matter capable of ministerial determination from the

records of Defendant.



        4. The claims of the Plaintiff are typical of those of the class members. All are based on

the same facts and legal theories.
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 19 of 20




       5. The Plaintiff will fairly and adequately represent the class members’ interest charges.

The Plaintiff has retained counsel experienced in bringing class actions and collection-abuse

claims. The Plaintiff's interest charges are consistent with those of the members of the class.



       G. A class action is superior for the fair and efficient adjudication of the class members’

claims. Congress specifically envisions class actions as a principal means of enforcing the

FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

individuals, whose rights will not be vindicated in the absence of a class action. Prosecution of

separate actions by individual members of the classes would create the risk of inconsistent or

varying adjudications resulting in the establishment of inconsistent or varying standards for the

parties and would not be in the interest charges of judicial economy.



       H. If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.



       I. Collection attempts, such as those made by the Defendant are to be evaluated by the

objective standard of the hypothetical “least sophisticated consumer.”



       J. The Defendant's actions as set forth above in the within complaint violates the Fair

Debt Collection Practices Act.
         Case 1:20-cv-02296-ALC Document 1 Filed 03/15/20 Page 20 of 20




       K. Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff

and the members of the class are entitled to damages in accordance with the Fair Debt Collection

Practices Act.


Dated: Nassau, New York
       March 15, 2020
                                                           /s/ Jacob Silver
                                                           ______________________
                                                           Jacob Silver
                                                           Attorney At Law
                                                           237 Club Dr.
                                                           Woodmere, NY 11598
                                                           (718) 855-3834
                                                           (718) 534-0057 – Fax
                                                           silverbankruptcy@gmail.com
